DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 4/20/2022 is not in conformance with the Office’s rules and regulations regarding claim amendments.  In particular, claims 21-22 are indicated as “Original” when their correct status is “Withdrawn”.  In an effort to continue prosecution, the amendments have been entered, but the Applicant should be mindful of the proper format for making amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 53 recites “wherein the ketosis signal is selected from the group consisting of an electronic signal, a digital signal, a segmented signal, a progressive signal and a digital readout” in lines 1-3, but there is not written description support to for the ketosis signal being a digital readout.  Page 18, line 27 to page 19, line 5 of the specification specifies that the ketosis signal may provide a digital readout to the device or remote device.  However, this passage merely states what the signal provides, not what the signal is.  That is, the ketosis signal may provide a digital readout, but it is not physically the digital readout.1  The Examiner cannot find any support for the ketosis signal being a digital readout.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 23-34, and 47-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “providing a device comprising: an interdigitated portion for measuring capacitance of skin of the subject, said interdigitated portion having at least two separate electrical contacts; a power source; and a ketosis signal responsive to one end of the interdigitated portion, said ketosis signal being activated when a skin capacitance measurement of the subject increases compared to a comparative capacitance value of the subject” in lines 3-11, but it is not clear how a signal can be a physical component of a device.  A signal is transitory medium containing information, but such a medium is not thought of as having a physical structure that is incorporated into a physical device so as to be considered a subcomponent of such a device.  Claim 18 is indefinite because the ketosis signal is being used in a non-traditional way and the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claims 19-20, 23-34, and 47-53 are rejected by virtue of their dependence from claim 18.
Claim 30 recites “wherein the device further comprises a ketosis exit signal arranged to activate when the skin capacitance measurement is the baseline capacitance value of the skin of the subject” in lines 2-4, but it is not clear how a signal can be a physical component of a device.  A signal is transitory medium containing information, but such a medium is not thought of as having a physical structure that is incorporated into a physical device so as to be considered a subcomponent of such a device.  Claim 30 is indefinite because the ketosis exit signal is being used in a non-traditional way and the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claim 33 recites “a body of the subject” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a body of the subject” of claim 18, line 12.  If they are the same, “a body of the subject” of claim 33 should be “the body of the subject”.  If they are different or related, their relationship should be made clear. 
Claim 50 recites “distance between the at least two separate electrical contacts is increased” in lines 1-2.  This recitation suggests that there can be three or more separate electrical contacts, but it is not clear how there can be a single distance between three or more contacts.
Claim 52 recites “the influence of sweat” in lines 2-3 in which there is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 does not further limit the limitation of claim 19 since claim 18 recites “said device activating the ketosis signal when the skin capacitance measurement is greater than the comparative capacitance value of the subject” in lines 17-19 and claim 19 recites “wherein the comparative capacitance value is a baseline capacitance measurement corresponding to skin capacitance when not in ketosis” in lines 1-2.  When reading claims 18 and 19 together, these recitations mean: said device activating the ketosis signal when the skin capacitance measurement is greater than a baseline capacitance measurement corresponding to skin capacitance when not in ketosis”, which is the substance of claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 23-34, 47-49, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/085944 (Taylor)(previously cited), in view of U.S. Patent Application Publication No. 2020/0101286 (Windmiller)(previously cited), and further in view of U.S. Patent Application Publication No. 2013/0245388 (Rafferty)(previously cited).
Taylor discloses a method for monitoring that includes providing a device comprising: (i) an interdigitated portion having two opposing ends and configured for contacting a skin of the subject and measure surface conductivity of the subject’s skin; (ii) a ketosis signal that turns on when the conductivity of the skin is in a high mega ohm range indicative of the subject not burning fat, the ketosis signal being connected to one end of the interdigitated portion and (iii) a power source, wherein an intermediate signal turns on when the conductivity of the skin in an intermediate range between the low mega ohm range and the high mega ohm range, wherein the third signal is indicative of an intermediate state of ketosis, wherein when the electric conductivity of the skin is in a low mega ohm range indicative of the subject burning fat (pages 7, 12-14, and 16 of Taylor).
Taylor discloses the use of surface conductivity of the subject’s skin as the metric for determining ketosis (pages 7, 12-14, and 16 of Taylor).  Taylor also teaches that the occurrence of high levels of ketone bodies in the blood during starvation, a low carbohydrate diet, prolonged heavy exercise and uncontrolled type 1 diabetes mellitus is known as ketosis (page 3 of Taylor).
In the field of monitoring levels of ketone bodies and hence ketosis, Windmiller discloses a skin-worn capacitive sensor as a suitable substitute for a skin-worn resistance sensor (abstract, paragraph 0012, 0016-0017, 0053, and claims 2, 10, and 21 of Windmiller) for determining levels of ketone bodies and hence ketosis.  By implication, Windmiller discloses that the measurement of capacitance is a suitable substitute of resistance when determining levels of ketone bodies and/or ketosis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use capacitive sensors, capacitance, and capacitance thresholds for the monitoring of ketone bodies and ketosis since it is a simple substitution of one known element for another to obtain predictable results.
Rafferty discloses the use of interdigitated sensors for monitoring capacitance (paragraphs 0024 and 0159 of Rafferty).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interdigital capacitive sensor of Rafferty as the capacitance sensor of the combination since (1) a capacitive sensor is required and Rafferty teaches one such capacitive sensor and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 18, the combination teaches or suggests a method for non-invasively detecting if a subject is in ketosis comprising:
providing a device comprising:
an interdigitated portion for measuring capacitance of skin of the subject (the capacitive sensor of Rafferty), said interdigitated portion having at least two separate electrical contacts (FIG. 5 of Rafferty);
a power source (the power source of Taylor; pages 7 and 12-14 of Taylor); and 
a ketosis signal responsive to one end of the interdigitated portion, said ketosis signal being activated when a skin capacitance measurement of the subject increases compared to a comparative capacitance value of the subject (output a signal when the capacitance is in a ketosis range; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis),
placing the device on a body of the subject such that said two electrical contacts of said interdigitated portion are contacting the skin of the subject (placing the capacitive sensor of Rafferty on the skin; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis);
said device measuring the capacitance of the skin of the subject (measuring the capacitance of the skin); and
said device activating the ketosis signal when the skin capacitance measurement is greater than the comparative capacitance value of the subject (output a signal when the capacitance is in a ketosis range; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 19, the combination teaches or suggests that the comparative capacitance value is a baseline capacitance measurement corresponding to skin capacitance when not in ketosis (output a signal when the capacitance is in a ketosis range which means that the range limits are those in which there is no ketosis; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 20, the combination teaches or suggests that the ketosis signal is activated when the skin capacitance measurement is greater than the baseline capacitance measurement (output a signal when the capacitance is in a ketosis range which means that the range limits are those in which there is no ketosis; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 23, the combination teaches or suggests that the interdigitated portion is arranged to measure the skin capacitance at a skin surface (the capacitive sensor of Rafferty).
With respect to claim 24, the combination teaches or suggests that the device is arranged to measure the skin capacitance at one or more skin depths (the capacitive sensor of Rafferty measures at the skin).
With respect to claims 25-26, 47, 49, and 51, Taylor discloses multiple frequencies can permit different measurements at different depths of tissue including from a few Hertz to 20 MHz (pages 11 and 13 of Taylor).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple frequencies ranging from a few Hertz to 20 MHz for the measurement since it permits measurements at different depths of tissue for a more comprehensive picture of the patient’s status.  Furthermore, the number and selection of the frequencies will be depended upon the desired number and locations of depths to be analyzed.  As such, the number and selection of the frequencies are results-effective variables that would have been optimized through routine experimentation based on the desired number and locations of depths to be analyzed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the number and selection of the frequencies so as to obtain the desired number and locations of depths to be analyzed.
With respect to claim 25, the combination teaches or suggest that the device is arranged to scan through two or more frequencies from between 0 Hz (DC) to 100 kHz (the multiple frequencies between a few Hertz to 20 MHz).
With respect to claim 26, the combination teaches or suggests that the device scans two or more frequencies selected from the group consisting of 0 Hz (DC), 10kHz, 20 kHz, 30 kHz, 40 kHz, 50 kHz, 60 kHz, 70 kHz, 80 kHz, 90 kHz and 100 kHz (the multiple optimized frequencies between a few Hertz to 20 MHz).
With respect to claim 27, the combination teaches or suggests that the interdigitated portion is also configured to measure skin resistance (paragraphs 0151-0152, 0182, and 190-0191 of Rafferty).
With respect to claim 28, the combination teaches or suggests that one of the one or more skin depths is skin surface (measuring the capacitance of the skin).
With respect to claims 29 and 48, the combination teaches or suggests outputting a signal when the capacitance is in a ketosis range which means that the range limits are those in which there is no ketosis (pages 7 and 12-14 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).  The limits of alarm relative to individual’s baseline can be determined by experimentation and calibration (pages 10-11, 14, and 16 of Taylor) so as to obtain the desired accuracy for a particular user.  As such, the alarm limits and baseline values are results-effective variables that would have been optimized through routine experimentation based on the desired accuracy for a particular user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the alarm limits and baseline values so as to obtain the desired accuracy for a particular user.  Thus, the features of “wherein the ketosis signal is activated whenever the skin capacitance measurement varies from the comparative capacitance value by at least 10%” of claim 29 and “the comparative capacitance value of the subject is a first skin capacitance of the subject and the skin capacitance measurement is a second skin capacitance of the subject taken after an interval” of claim 47 would have been obvious.
With respect to claim 30, the combination teaches or suggests that the device further comprises a ketosis exit signal arranged to activate when the skin capacitance measurement is the baseline capacitance value of the skin of the subject (outputting a signal when the capacitance is no longer in a ketosis range in which the range limits are those in which there is no ketosis; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 31, the combination teaches or suggests that the device further comprises a processor coupled to the interdigitated portion (pages 17-18 of Taylor).
With respect to claim 32, the combination teaches or suggests that the device further comprises a memory module coupled to the processor (pages 17-18 of Taylor).
With respect to claim 33, the combination teaches or suggests that the device further comprises a housing that is sized and shaped to couple the interdigitated portion of the device to a body of the subject (the capacitance sensor of Rafferty).
With respect to claim 34, Rafferty discloses using a digital device may supplement an indicator display so as to give precise readout of data (paragraph 0278 and 0135 of Rafferty).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a digital readout, as suggested by Rafferty, so as to provide a precise readout of data.
With respect to claim 48, the combination teaches or suggests that measuring the capacitance of the skin comprises: measuring a first capacitance at a first skin depth of the subject, and measuring a second capacitance at a second skin depth of the subject (the multiple depth analysis provided above).
With respect to claim 49, the combination teaches or suggests that, if the second capacitance at the second skin depth is greater than the first capacitance at the first skin depth, a degree of ketosis of the subject is increasing if the second depth is greater relative to the skin surface than the first depth but the degree of ketosis of the subject is decreasing if the first depth is greater than the second depth relative to the skin surface (page 11 of Taylor teaches or suggests that determining measurements at different depths can be used to determine increasing or decreasing of the degree of ketosis; therefore, it would have been obvious to compare the capacitance at the various depths to determine if the degree of ketosis is increasing or decreasing so as to determine progression of the patient).
With respect to claim 51, the combination teaches or suggests that a lower frequency measures capacitance deeper below the skin surface than a higher frequency (the multiple frequencies between a few Hertz to 20 MHz in which lower frequencies penetrate deeper into the skin than higher frequencies).
With respect to claim 53, Rafferty discloses using a digital device may supplement an indicator display so as to give precise readout of data (paragraph 0275-0278 and 0135 of Rafferty).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a digital readout, as suggested by Rafferty, so as to provide a precise readout of data.  Thus, the combination teaches or suggests that the ketosis signal is selected from the group consisting of an electronic signal, a digital signal, a segmented signal, a progressive signal and a digital readout.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Windmiller, and further Rafferty, and further in view of CA 3042103 (Burns).
Page 11 of Taylor teaches or suggests that determining measurements at different depths can be used to determine increasing or decreasing of the degree of ketosis.  Burns teaches that increasing the distance between two separate electrical contacts permits measuring capacitance levels that are deeper below the skin surface (paragraphs 0080-0081 of Burns discloses the changing of the electrode distances while paragraph 0082 discloses the applicability to capacitance measurements). It would have been obvious before the effective filing date of the claimed invention to increase the distance between the two electrodes since it permits measuring capacitance levels that are deeper below the skin surface.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Windmiller, and further Rafferty, and further in view of U.S. Patent Application Publication No. 2017/0356815 (Madden).
The combination teaches the use of capacitive measurements to determine ketosis.  Madden teaches that capacitive measurements are affected by moisture content, that the moisture content can be determined using resistance measurements, and that capacitance measurements, the desired parameter, and moisture content and be reconciled using a lookup table (paragraphs 0343-0036 of Madden). It would have been obvious before the effective filing date of the claimed invention to use resistance measurements to determine moisture content and remove the influence of moisture on the capacitance readings when determining the desired parameter so as to obtain more accurate readings.  Thus, the combination teaches or suggests that resistance measurements are used in combination with capacitance readings to remove the influence of sweat on capacitance readings.

Response to Arguments
The Applicant’s arguments filed 4/20/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 4/20/2022, the claim objections are withdrawn.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that were necessitated by the claim amendments filed 4/20/2022
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed 4/20/2022.
The Applicant asserts that the nature of the signal is defined within the application.  First, the Applicant asserts that page 17, lines 19-28 specifies that the ketosis signal may be an electronic signal that is transmitted. This alone means the 112 rejection is valid since the meaning of the term includes a transitory medium containing information, but such a medium does not have a physical structure that can be incorporated into a physical device.
Second, the Applicant asserts that page 18, line 27 to page 19, line 5 specifies that the ketosis signal may provide a digital readout to the device or remote device or may provide a visual representation of values.  This passage merely states what the signal provides, not what the signal is.  That is, the ketosis signal may provide a digital readout, but it is not physically the digital readout.2  The ketosis signal may provide a visual presentation, but is not physically a visual representation.
Third, the Applicant asserts that page 18, line 27 to page 19, line 5 specifies that the ketosis signal may be activated (i.e., turned on or off).  However, this passage merely states what the signal does, not what the signal is.
New claim 53 does not cure the indefiniteness issue with respect to ketosis signal since, as previously mentioned, the recitation that the ketosis signal is selected from the group consisting of an electronic signal, a digital signal, a segmented signal, and a progressive signal merely proves the point that the 112 rejection is valid since the meaning of the term includes a transitory medium containing information.  Such a medium does not have a physical structure that can be incorporated into a physical device.  Also, the ketosis signal being a digital readout is not persuasive since the specification never defined the ketosis signal in this fashion and it deviates from the common understanding of what a signal is.
The rejection of claim 53 is maintained for similar and/or analogous reasons with respect to its limitation of “wherein the device further comprises a ketosis exit signal…”.
With respect to claim 33, the Applicant did not fully address the indefiniteness issues with respect to “a body of the subject” in line 3.
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
There are new grounds of rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, that were necessitated by the claim amendments filed on 4/20/2022.
Prior art rejections
The Applicant cites to page 11, line 17 to page 13, line 10 of the specification and concludes that measurement of capacitance would not be a suitable substitute for resistance when determining levels of ketone bodies and/or ketosis. This argument is not persuasive.  First, it appears from page 11, line 17 to page 13, line 10 that the disclosure refers to the inventor’s beliefs that capacitance was initially considered unsuitable but then surprisingly found it to be suitable.  However, the specification does not establish that the inventor’s personal beliefs were widespread or settled opinion.  Indeed, as pointed out, in the field of monitoring levels of ketone bodies and hence ketosis, Windmiller discloses a skin-worn capacitive sensor as a suitable substitute for a skin-worn resistance sensor (abstract, paragraph 0012, 0016-0017, 0053, and claims 2, 10, and 21 of Windmiller) for determining levels of ketone bodies and hence ketosis.  By implication, Windmiller discloses that the measurement of capacitance is a suitable substitute of resistance when determining levels of ketone bodies and/or ketosis.  The Applicant does not address this teaching.  The Applicant appears to agree with the teachings of Windmiller even though they, personally, did not think it was right at one time.  Just because a result was unexpected to the inventor/applicant does not mean it was widely held to be unexpected.  Windmiller suggests that it was not unexpected.  Indeed, the Applicant’s statement about capacitance providing suitable results, especially for different depths, only confirms Windmiller’s teachings, not contradicting or discounting them.  The Affidavit by Mr. Taylor is not persuasive for the same reasons. 
The Applicant’s asserts that Windmiller requires a skin-penetrating electrochemical sensor or an invasive method.  This argument is not persuasive.  Windmiller clearly teaches non-invasive methods as well, such as paragraph 0053 (“The sensor acquires the sample subcutaneously, percutaneously, transdermally, intradermally, or on the skin surface and employs an electrical or optical stimulus to encourage an electrical, photonic, or chemical change to occur; a voltage, current, charge, resistance, or impedance property is subsequently measured to infer the concentration of a singular ketone body or plurality of ketone bodies circulating in a physiological fluid compartment… The method can involve detection by means of a subcutaneous, percutaneous, transdermal, intradermal, or skin surface body-worn sensor, which is configured to employ an electrical or optical stimulus to encourage an electrical, photonic, or chemical change to occur; a voltage, current, charge, resistance, or impedance property is subsequently measured to infer the concentration of a singular ketone body or plurality of ketone bodies circulating in a physiological fluid compartment.”) and paragraph 0055 (“The body-worn sensor 50 is preferably a subcutaneous, percutaneous, transdermal, intradermal, or skin surface sensor in which an electrical or optical stimulus is applied to encourage a redox reaction and in which a voltage, current, charge, resistance, or impedance property is measured to infer the concentration of a particular ketone body (acetoacetate, acetone, D-β-hydroxybutyrate) present in the physiological fluid compartment in which the sensor is located.”).  Windmiller makes a distinction between skin sensors and invasive sensors (subcutaneous, percutaneous, transdermal, intradermal).
 Further, Rafferty discloses the use of interdigitated sensors for monitoring capacitance (paragraphs 0024 and 0159 of Rafferty).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interdigital capacitive sensor of Rafferty as the capacitance sensor of the combination since (1) a capacitive sensor is required and Rafferty teaches one such capacitive sensor and/or (2) it is a simple substitution of one known element for another to obtain predictable results.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts that:

    PNG
    media_image1.png
    118
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    130
    872
    media_image2.png
    Greyscale

The argument is not persuasive since it is not commensurate with the rejection.  First, it is noted that claim 18 does not even recite the measurement of different depths.  Thus, the argument is not applicable to claim 18.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claims 25-26, 47, 49, and 51 (to which this argument may be applicable), Windmiller discloses a skin-worn capacitive sensor as a suitable substitute for a skin-worn resistance sensor (abstract, paragraph 0012, 0016-0017, 0053, and claims 2, 10, and 21 of Windmiller) for determining levels of ketone bodies and hence ketosis.  By implication, Windmiller discloses that the measurement of capacitance is a suitable substitute of resistance when determining levels of ketone bodies and/or ketosis.  However, Taylor discloses multiple frequencies can permit different measurements at different depths of tissue including from a few Hertz to 20 MHz (pages 11 and 13 of Taylor).  It is the combination of these elements that suggests the different depths of measurements.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image3.png
    608
    863
    media_image3.png
    Greyscale

  This argument is not persuasive.  The combination of Taylor and Windmiller suggests a capacitive sensor for measuring capacitance on the skin surface for measuring/determining ketosis.  Rafferty discloses the use of interdigitated sensors for monitoring capacitance (paragraphs 0024 and 0159 of Rafferty).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interdigital capacitive sensor of Rafferty as the capacitance sensor of the combination since (1) a capacitive sensor is required and Rafferty teaches one such capacitive sensor and/or (2) it is a simple substitution of one known element for another to obtain predictable results.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Indeed, claim 34 specifically calls out that the digital readout is a separate and distinct element from the ketosis signal.
        2 Indeed, claim 34 specifically calls out that the digital readout is a separate and distinct element from the ketosis signal.